If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


RONALD LANDFAIR,                                                     UNPUBLISHED
                                                                     February 10, 2022
               Plaintiff-Appellant,

V                                                                    No. 355587
                                                                     Ingham Circuit Court
CATHOLIC DIOCESE OF LANSING, LANSING                                 LC No. 19-000299-CD
CATHOLIC HIGH SCHOOL, DOUGLAS MOORE,
and BISHOP EARL BOYEA,

               Defendants-Appellees.


Before: BORRELLO, P.J., and M. J. KELLY and REDFORD, JJ.

PER CURIAM.

       Plaintiff appeals as of right the trial court’s order granting summary disposition in favor of
defendants. We affirm.

                                 I. FACTUAL BACKGROUND

        On the morning of October 9, 2017, while employed by defendant the Catholic Diocese of
Lansing (the Diocese) as the Director of Multicultural Ministry, and also employed by defendant
Lansing Catholic High School as the boys’ varsity tennis team coach, plaintiff emerged from his
shower and sent a text message to CM, one of the co-captains of his tennis team. In the message,
plaintiff asked CM to bring “a pair of shoes belonging to another player” to that day’s practice. A
short while later, plaintiff picked up his cellular phone to check for a response from CM, and in
doing so, he accidentally sent a nude photograph of himself to CM via text message. Plaintiff then
attempted to call and text CM to explain that he sent the photograph accidentally. One of plaintiff’s
text message stated:

       [CM]!! Delete and disregard the prior pic!! I took it accidentally after getting out
       of the shower and texting you about the players shoes. Again, please delete and
       ignore!!! a complete accident!

Plaintiff followed that message with another asking, “Please acknowledge!!” Plaintiff received no
response from CM, and so hoped to speak with him before that afternoon’s tennis practice.


                                                -1-
        At approximately 3:00 p.m. the same day, plaintiff received a phone call from the Diocese’s
human resources director, Lisa Kutas, who informed plaintiff that he was being placed on
administrative leave and should avoid coming to his office. On October 11, 2017, plaintiff met
with a Lansing Police Detective and explained how he accidentally sent the photograph, and
surrendered his cellular phone to the officer for further investigation. On October 12, 2017,
plaintiff received a conference telephone call from his supervisor and Kutas, and the supervisor
informed plaintiff that he “had 24 hours to either resign or be terminated.”

        On the morning of October 13, 2017, plaintiff met with defendant Bishop Earl Boyea who
granted plaintiff’s request to take until October 16, 2017, to make his decision. On the afternoon
of the same day, plaintiff received a telephone call from the police detective with whom he had
earlier met, who informed him that “no charges would be pursued against” him. Later, plaintiff
contacted Kutas and during their discussion learned that he was eligible to retire. Plaintiff
informed Kutas that he would retire from the Diocese effective October 16, 2017.

        On October 16, 2017, the Diocese’s “Safe Environment Coordinator” for its Department
of Human Resources sent an e-mail to “Lansing Catholic High School Parents” stating that the
Diocese had become aware “of some unprofessional and inappropriate texts from an adult to a
student,” and asked the recipients to inform the Diocese upon discovering anything inappropriate
or unprofessional in their children’s texts, e-mails, and social media accounts. The e-mail did not
identify or mention plaintiff by name. On October 17, 2017, the school’s athletic director, Brian
Wolcott, sent plaintiff an e-mail stating that the school would not be bringing back plaintiff as a
tennis coach for the remainder of the tennis season and that plaintiff’s contract would not be
renewed. Wolcott also noted that plaintiff said in an earlier conversation that he intended to retire
and would send written notification to Wolcott regarding that decision.

        On April 23, 2018, plaintiff “stopped by” the school’s tennis courts, and there encountered
a former student who asked plaintiff why he was there and remarked that she thought that plaintiff
was banned from the campus. On April 25, 2018, Wolcott sent plaintiff a text message and
“request[ed] that [plaintiff] not come to Lansing Catholic or matches/games when students are
around as it makes our student athletes uncomfortable.” On April 26, 2018, the school’s principal
sent an e-mail that provided, in relevant part, as follows:
       Dear Tennis Parents,

       On Monday evening our former tennis coach, [plaintiff], showed up at tennis
       practice. For those who may be unaware [plaintiff] was let go after an incident
       which we deemed inappropriate. Several of the varsity girls players did the right
       thing and alerted me that he was present and when I went out to the courts [plaintiff]
       had already left. The tennis captains also informed us that he had been to at least
       one JV practice this year of which we were unaware.

       Mr. Wolcott contacted [plaintiff] to let him know that he was not to interact with
       students nor be on school grounds, attend any tennis games or matches, home or
       away. This is for boys and girls tennis at all levels. [Plaintiff] said he understood
       and will abide by that. Mr. Wolcott notified tennis coaches of this as well.




                                                -2-
       We want to commend the girls for speaking up. We want all of our students when
       they see something that makes them uncomfortable or they believe is wrong to say
       something so as adults we can investigate and take action. If [plaintiff] shows up
       or interacts with students, please notify us immediately.

       The safety of our students is important to us. We are taking these steps and
       notifying you so that these are more than just words.

        During April 2019, plaintiff sued defendants for defamation and intentional infliction of
emotional distress. Defendants moved for summary disposition. The trial court granted the motion
in part by dismissing plaintiff’s defamation claim, and permitted plaintiff to file an amended
complaint. Plaintiff’s amended complaint alleged counts of “invasion of privacy false light,” and
“negligent or intentional infliction of emotional distress.” Defendants moved for summary
disposition which the trial court granted and dismissed plaintiff’s claims. This appeal followed.

                                  II. STANDARD OF REVIEW

        We review de novo a trial court’s decision on a motion for summary disposition. Zaher v
Miotke, 300 Mich App 132, 139; 832 NW2d 266 (2013). “A motion for summary disposition
under MCR 2.116(C)(10) tests the factual support of the plaintiff’s claim and should be granted,
as a matter of law, if no genuine issue of any material fact exists to warrant a trial.” Doe v Henry
Ford Health Sys, 308 Mich App 592, 596-597; 865 NW2d 915 (2014). “When evaluating a motion
for summary disposition under MCR 2.116(C)(10), ‘a trial court considers affidavits, pleadings,
depositions, admissions, and other evidence submitted by the parties . . . in the light most favorable
to the party opposing the motion. Where the proffered evidence fails to establish a genuine issue
regarding any material fact, the moving party is entitled to judgment as a matter of law.’ ”
Innovation Ventures v Liquid Mfg, 499 Mich 491, 507; 885 NW2d 861 (2016), quoting Maiden v
Rozwood, 461 Mich 109, 120; 597 NW2d 817 (1999).

                                          III. ANALYSIS

                         A. FALSE-LIGHT INVASION OF PRIVACY

       Plaintiff argues that the trial court erred by dismissing his claim of false-light invasion of
privacy. We disagree.
               The tort of invasion of privacy is based on a common-law right to privacy,
       which is said to protect against four types of invasion of privacy: (1) intrusion upon
       the plaintiff's seclusion or solitude, or into his private affairs; (2) public disclosure
       of embarrassing private facts about the plaintiff; (3) publicity that places the
       plaintiff in a false light in the public eye; and (4) appropriation, for the defendant’s
       advantage, of the plaintiff’s name or likeness. [Doe v Mills, 212 Mich App 73, 79-
       80; 536 NW2d 824 (1995) (citations omitted).]

        “In order to maintain an action for false-light invasion of privacy, a plaintiff must show
that the defendant broadcast to the public in general, or to a large number of people, information



                                                 -3-
that was unreasonable and highly objectionable by attributing to the plaintiff characteristics, con-
duct, or beliefs that were false and placed the plaintiff in a false position.” Puetz v Spectrum Health
Hosps, 324 Mich App 51, 69; 919 NW2d 439 (2018) (quotation marks and citation omitted).
“Further, the defendant must have known of or acted in reckless disregard as to the falsity of the
publicized matter and the false light in which the plaintiff would be placed.” Id. (quotation marks
and citation omitted). A plaintiff claiming false-light invasion of privacy must prove that the
defendant acted with malice. Foundation for Behavioral Resources v W E Upjohn Unemployment
Trustee Corp, 332 Mich App 406, 411; 957 NW2d 352 (2020).

        In this case, plaintiff initially argued that the April 26, 2018 e-mail inaccurately stated that
plaintiff had been “let go” and otherwise suggested that defendants fired plaintiff for committing
inappropriate acts that involved a student. He argued in response to defendants’ second motion
for summary disposition that the October 16, 2017 e-mail inaccurately stated that multiple text
messages were sent to CM and that the April 26, 2018 e-mail inaccurately stated that plaintiff had
been “let go” from his employment even though plaintiff retired. During the hearing on the second
motion for summary disposition, the trial court concluded that the October 16, 2017 e-mail’s usage
of the term “inappropriate texts” accurately described the situation because no dispute existed that
it was inappropriate for a student to receive a nude photograph of plaintiff, and because the school
reasonably used the plural “texts” at a time when it “didn’t know if there were other texts out there
or not.” The trial court further opined that nothing in the April 26, 2018 e-mail, including use of
the phrase “let go,” was “highly objectionable.” The trial court ruled that the use of “let go” did
not “show any recklessness on the part of either Defendant,” and that “it wasn’t a false matter of
interpretation” and thus did not place plaintiff “in a false light.” The court explained that no false
implication had been made because defendants “forced the hand of the Plaintiff to leave,” given
the “unrefuted fact” that plaintiff “faced the choice of forced retirement or termination.” The trial
court, therefore, ruled that no genuine issue of material fact existed regarding the false-light
invasion of privacy claim.

        Plaintiff argues that the trial court erred in four ways by dismissing that claim. First,
plaintiff contends that the trial court erred because a question of fact existed regarding whether
defendants inaccurately used the plural term “texts” in the October 16, 2017 e-mail because he
asserts that no evidence established that plaintiff sent multiple text messages to a student.
Plaintiff’s contention lacks merit because he fails to address the substance of the trial court’s
analysis that the use of the plural “texts” was not false because defendants were unaware at that
time whether other text messages were sent. Plaintiff has failed to show any error in the trial
court’s ruling. Further, plaintiff’s contention is also negated by the record evidence which actually
established that plaintiff sent multiple unprofessional and inappropriate text messages to a student.

        Plaintiff admits that he sent a nude photo of himself to a student and then followed up by
attempting “to call and text the student” to “explain that it was a sheer accident, to apologize
profusely and to beg that the accidental photo be deleted, ignored and disregarded.” Plaintiff sent
a text message to CM stating, “Delete and disregard the prior pic!! I took it accidentally . . . .”
Plaintiff admitted that he then sent yet another text message to CM saying, “Please acknowledge!!”
which drew no response. The record indicates that plaintiff sent at least three inappropriate and
unprofessional text messages to CM: one containing a nude photo of himself, one instructing CM
to delete, ignore, and disregard the photograph, and one asking CM to acknowledge plaintiff’s
previous message. Defendants’ use of the plural “texts” accurately reported the situation.


                                                  -4-
Defendants reasonably interpreted plaintiff’s sending of a nude photograph of himself to a student,
whether intentional or accidental, as unprofessional and inappropriate conduct. The follow-up
request that the student delete and ignore the nude photo also qualified as unprofessional and
inappropriate conduct because plaintiff represented a person in a position of authority over a
student requesting that the student not report the situation to school authorities. Based upon the
record, the trial court could reasonably conclude that the series of messages plaintiff texted CM
were unprofessional and inappropriate and that plaintiff could not establish any inaccuracy, and
certainly not the falsity of the use of the term “texts” in the October 16, 2017 e-mail, nor otherwise
establish that use of the accurate term placed him in a false position. Unrefuted evidence
established that plaintiff sent at least three inappropriate and unprofessional text messages to a
student. Accordingly, the trial court did not err and plaintiff has failed to establish the existence
of a genuine issue of material fact in this regard.

        Second, plaintiff asserts that a question of fact existed regarding the use of the phrase “let
go” in the April 26, 2018 e-mail. Plaintiff, however, again fails directly to address the trial court’s
ruling regarding the accuracy of the usage of that phrase because plaintiff retired after he faced
termination for his unprofessional and inappropriate conduct. Thus, plaintiff has failed to show
the error of the trial court’s ruling. Moreover, the record reflects that evidence supported the trial
court’s ruling. The Diocese employed plaintiff as the Director of Multicultural Ministry, and the
Lansing Catholic High School employed him as a varsity tennis coach. The nude photo incident
occurred on October 9, 2017, and on October 12, 2017, plaintiff’s supervisor informed plaintiff
that he “had 24 hours to either resign or be terminated,” after which plaintiff informed the
Diocese’s human resources director that he would retire on October 16, 2017, and the human
resources director confirmed the retirement date from the Diocese by letter.

        On October 17, 2017, Lansing Catholic High School Athletic Director Wolcott followed
up on a conversation with plaintiff by sending plaintiff an e-mail to “clarify” that the high school
would neither retain plaintiff as its tennis coach for what remained of the season nor renew his
contract at the end of it. After an incident in April 2018, in which plaintiff visited the school’s
tennis courts, Wolcott sent a text message to plaintiff asking that he “not come to Lansing Catholic
or matches/games when students are around.” On April 26, 2018, the school’s principal authored
an e-mail sent to the school’s “Tennis Parents,” which included the statement that “[o]n Monday
evening our former tennis coach, [plaintiff], showed up at tennis practice. For those who may be
unaware [plaintiff] was let go after an incident which we deemed inappropriate.” Given this
undisputed evidence, the high school administration accurately used the term “let go.” Plaintiff
retired from his employment with the Diocese effective October 16, 2017, and later informed
Wolcott that he would be retiring as a tennis coach for Lansing Catholic High School. Wolcott
then informed plaintiff that he was immediately relieved, i.e., let go, of further responsibilities as
tennis coach.

        Therefore, in addition to the trial court’s reasoning that plaintiff was “let go” in the sense
that plaintiff had been forced to resign or be terminated, Wolcott’s e-mail establishes that the high
school separately decided to terminate plaintiff’s coaching contract. The later use of the term “let
go” accurately described the circumstances of his removal from his coaching position. Plaintiff
cannot show that the trial court erred by dismissing the claim of false-light invasion of privacy to
the extent that the claim relies upon the April 26, 2018 e-mail because plaintiff cannot establish
the falsity of any portion of that e-mail.


                                                 -5-
         Third, plaintiff contends that the evidence regarding defendants’ conduct would permit a
jury to conclude that defendants acted with malice by ignoring or recklessly disregarding the truth.
But plaintiff has not identified any evidence that supported his contention. To prove malice, a
plaintiff must show that a defendant knew or acted in reckless disregard concerning the falsity of
the matter. Puetz, 324 Mich App at 69. Plaintiff has failed to meet this burden in connection with
defendants’ statements. While plaintiff asserts statements that inappropriate text messages were
sent to a student, and that plaintiff was “let go” from his coaching position, showed malice, those
statements were reasonable interpretations of the underlying events because evidence established
that plaintiff sent multiple text messages to CM, and established that Lansing Catholic High School
ended plaintiff’s coaching contract and decided to not renew it irrespective of plaintiff’s decision
to retire.

        Fourth, plaintiff argues that defendants’ conduct resulted in his effective banishment from
his community and forced him to suffer ridicule. Plaintiff’s argument regarding the purported
effects of defendants’ conduct does not address whether the trial court properly ruled that plaintiff
could not establish the elements of his claim of false-light invasion of privacy. Nor does it
otherwise establish that the trial court ruled erroneously. Plaintiff’s argument, therefore, fails to
establish any right to relief.

                         B. INFLICTION OF EMOTIONAL DISTRESS

       Plaintiff argues that the trial court erred by dismissing Count II of his amended complaint
which alleged negligent or intentional infliction of emotional distress. We disagree.

       “Michigan has recognized a cause of action based on negligence in a parent who witnesses
the negligent infliction of injury to his or her child and suffers emotional distress as a
consequence.” Wargelin v Sisters of Mercy Health Corp, 149 Mich App 75, 80; 385 NW2d 732
(1986) (citations omitted). Four elements must be established to recover under a claim for
negligent infliction of emotional distress:
       (1) the injury threatened or inflicted on the third person must be a serious one, of a
       nature to cause severe mental disturbance to the plaintiff; (2) the shock must result
       in actual physical harm; (3) the plaintiff must be a member of the immediate family,
       or at least a parent, child, husband or wife; and (4) the plaintiff must actually be
       present at the time of the accident or at least suffer shock fairly contemporaneous
       with the accident. [Id. (quotation marks and citations omitted).]

        “To establish a prima facie claim of intentional infliction of emotional distress, the plaintiff
must present evidence of (1) the defendant’s extreme and outrageous conduct, (2) the defendant’s
intent or recklessness, (3) causation, and (4) the severe emotional distress of the plaintiff.” Walsh
v Taylor, 263 Mich App 618, 634; 689 NW2d 506 (2004) (citation omitted). “Liability attaches
only when a plaintiff can demonstrate that the defendant’s conduct is so outrageous in character,
and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as
atrocious and utterly intolerable in a civilized community.” Id. (quotation marks and citations
omitted). “Initially, the trial court must determine whether a defendant’s conduct qualifies as so
extreme and outrageous as to permit recovery for intentional infliction of emotional distress.”
Dalley v Dykema Gossett, 287 Mich App 296, 321; 788 NW2d 679 (2010). “But where reasonable


                                                  -6-
individuals may differ, it is for the jury to determine if the conduct was so extreme and outrageous
as to permit recovery.” Hayley v Allstate Ins Co, 262 Mich App 571, 577; 686 NW2d 273 (2004).
“The test to determine whether a person’s conduct was extreme and outrageous is whether
recitation of the facts of the case to an average member of the community would arouse his
resentment against the actor, and lead him to exclaim, ‘Outrageous!’ ” Lewis v LeGrow, 258 Mich
App 175, 196; 670 NW2d 675 (2003) (quotation marks and citations omitted). “Liability does not
extend to mere insults, indignities, threats, annoyances, petty oppressions, or other trivialities.”
Doe v Mills, 212 Mich App at 91.

        When defendants moved for summary disposition of the claims in the amended complaint,
plaintiff’s response to that motion did not address his emotional-distress claim. During the hearing
on that motion, the trial court asked plaintiff’s counsel if there was “[a]nything else” because
plaintiff “didn’t file a response on the second issue.” The court reiterated, “[f]or the intentional
emotional distress, you’re letting that go? There wasn’t any response?” Plaintiff’s counsel
responded, “No, Your honor. The elements that we plead[ed] in our complaint, there is no
evidence that leads to a factual question.”

        At the close of the hearing, the trial court ruled that no evidence established that defendants’
conduct had been extreme and outrageous, explaining that the court “tacitly [was] saying that it
feels the School [had] a duty by the parents to find if something inappropriate [had] happened so
they can check their children’s phones.” The trial court further held that the April 26, 2018 e-mail
was neither extreme nor outrageous because defendants’ conduct was not intentional or reckless,
and no evidence established that the principal’s e-mail caused any emotional distress. The trial
court, therefore, concluded that “these two correspondences” were not outrageous.

       Plaintiff argues, in a cursory fashion, that the trial court erred because he suffered from
banishment and ridicule. Plaintiff’s argument is unavailing.

        To the extent that plaintiff raised a claim of negligent infliction of emotional distress, he
has failed to provide any briefing, including binding legal authority, in support of that claim. Trial
courts “are not the research assistants of the litigants; the parties have a duty to fully present their
legal arguments to the court for its resolution of their dispute.” Walters v Nadell, 481 Mich 377,
388; 751 NW2d 431 (2008). “If a party fails to adequately brief a position, or support a claim with
authority, it is abandoned.” MOSES, Inc v SEMCOG, 270 Mich App 401, 417; 716 NW2d 278
(2006). The record reflects that plaintiff abandoned that claim.

        Further, plaintiff’s argument on appeal in response to the trial court holding that
defendants’ written communications regarding plaintiff were not extreme and outrageous consists
of a single sentence asserting that he suffered from banishment and ridicule. Plaintiff’s description
of the purported effect of defendants’ actions fails to address or establish that defendants’ actions
were extreme and outrageous. Again, a party’s failure to adequately brief a position results in the
abandonment of that position. MOSES, Inc, 270 Mich App at 417. Therefore, plaintiff has
abandoned this argument.

       Even assuming that plaintiff’s argument is implicitly tied to defendants’ communications
regarding plaintiff, we agree with the trial court that nothing contained within those e-mails was
extreme and outrageous. The October 16, 2017 e-mail stated that an unnamed adult sent


                                                  -7-
unprofessional and inappropriate text messages to a student, and the April 26, 2018 e-mail stated
that plaintiff had been “let go” as a tennis coach and asked to not return to the campus. Nothing
in either e-mail could be deemed so outrageous that it went beyond all reasonable bounds of
decency. Plaintiff, therefore, has failed to establish that the trial court erred by dismissing his
claim of negligent or intentional infliction of emotional distress.

       Affirmed.

                                                            /s/ Stephen L. Borrello
                                                            /s/ Michael J. Kelly
                                                            /s/ James Robert Redford




                                                -8-